' .   .        Case 3:11-cr-00174-L Document 96 Filed 08/25/20 PageID.240 Page 1 of 2
 AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations




                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 V.
              SERGIO ANTONIO SOTELO (1)
                                                                          Case Number:

                                                                       Sara Peloauin
                                                                       Defendant's Attorney
 REGISTRATION NO.                23262-298                                                                       /~UG 2 5 2020
 •-                                                                                                           ------· ~ ··-------~
                                                                                                           CLER!< us D1srn1c·1 COURT
 THE DEFENDANT:                                                                                         SOUTHERN  r>isrn_
                                                                                                                       ,_cT OF CALIFORNIA
                                                                                                        BY        ~-              DEPUTY
 181 admitted guilt to violation ofallegation(s) No.         4

 D    was fonnd guilty in violation of allegation(s) No.                                                after denial of guilty.
                                                            --------------
 Accordingly, the court has acljudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                 Nature of Violation

               4                   nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgrnent are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                            ' . JOHN      . HOUSTON
                                                                           ITED STATES DISTRICT JUDGE
,/     •   i,

                       Case 3:11-cr-00174-L Document 96 Filed 08/25/20 PageID.241 Page 2 of 2
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


     CASE NUMBER:                    3:ll-CR-00174-L

                                                           IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
        Time served




      •          Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •          The court makes the following recommendations to the Bureau of Prisons:




      •          The defendant is remanded to the custody of the United States Marshal.

      •          The defendant shall surrender to the United States Marshal for this district:
                                                                    on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 •   at _ _ _ _ _ _ _ _ _ A.M.

                 •     as notifiedby the U nitecl States MarshaL ..

                  The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      0
                · Prisons:
                 •     on or before
                 •     as notified by the United States Marshal.
                 •     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
     I have executed this judgment as follows:

                 Defendant delivered on                                            to
                                                                                        ---------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                               By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          3:11-CR-00174-L
